Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because directed to an abstract idea without significantly more the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 is/are directed to providing content.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these concepts relate to the abstract idea of Mental Processes. The concept described in claim 1 is/are not meaningfully different than those methods of Mental Processes found by the courts to be abstract ideas. As such, the description in claim 1 of providing content is an abstract idea.
	This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim(s) recite(s) the additional limitations of "storing data” and providing data to users The hardware is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components that perform the generic functions of [e.g. "transmitting information", "generating information"] common to electronics and computer systems does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology or technical field. Their collective functions merely provide conventional computer implementation (i.e. mere instructions to implement the abstract idea on a generic computing system).
	Claim 1 is therefore not drawn to eligible subject matter as it is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dobyns (US Patent Publication 2012/0116861) in view of Jonker et al (US Patent 8,831,660).
Regarding claim 1, Dobyns discloses a method of providing access to content, the method comprising: storing first content in a storage device; (abstract)
operating a network device to store 
operating the network device to determine, based on information provided by the device seeking access to content, whether or not to provide to the device seeking access to content, access to the first content; and (¶27, 29, 31)
when it is determined that access is to be provided to the first content providing the device seeking access to content access to the first content; and when it is determined that access is not to be provided to the first content denying access to the first content to the device seeking access to content. (¶27, 29, 31)

Dobyns appears to be silent as to i) a first set of wireless signal identifiers including one or more signal identifiers associated with first content.

Jonker however teaches i) a first set of wireless signal identifiers including one or more signal identifiers associated with first content. (C5 L5-23; C10 L46-55)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Dobyns with i) a first set of wireless signal identifiers including one or more signal identifiers associated with first content as taught by Jonker so as to improve a user experience (Jonker C1 L47-53) and because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669